FILED
                                                                  IN THE OFFICE OF THE
                                                               CLERK OF SUPREME COURT
                                                                       JUNE 8, 2022
                                                                STATE OF NORTH DAKOTA
                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 125

State of North Dakota,                                   Plaintiff and Appellee
      v.
Connor Bradshaw,                                     Defendant and Appellant

                                No. 20210306

Appeal from the District Court of McHenry County, Northeast Judicial
District, the Honorable Michael P. Hurly, Judge.

AFFIRMED.

Opinion of the Court by VandeWalle, Justice.

Joshua E. Frey, State’s Attorney, Towner, ND, for plaintiff and appellee.

Benjamin C. Pulkrabek, Mandan, ND, for defendant and appellant.
                              State v. Bradshaw
                                 No. 20210306

VandeWalle, Justice.

[¶1] Connor Bradshaw appeals from a criminal judgment entered after a jury
found him guilty of gross sexual imposition. Bradshaw argues the district court
erred by failing to use one of the remedies under N.D.R.Crim.P. 16(d) when the
State disclosed a redacted version of a video at the beginning of trial.

[¶2] Prior to trial, the State disclosed the video of the victim’s forensic
interview. During the interview, the victim disclosed sexual abuse by
Bradshaw occurred in both McHenry County and Ward County. Anticipating
an objection by the defense, the State prepared a redacted version of the
victim’s interview which muted references to sexual acts in Ward County.
Bradshaw’s argument assumes a discovery violation occurred. However, he did
not specifically argue to the district court that the State violated N.D.R.Crim.P.
16, nor did the court find that the State violated N.D.R.Crim.P. 16.
Additionally, Bradshaw failed to renew his objection when the redacted video
was offered into evidence. We conclude Bradshaw did not properly preserve
this issue for appeal. State v. Horn, 2014 ND 230, ¶ 9, 857 N.W.2d 77 (“[A]
party who fails to timely object to the admission of offered evidence cannot
challenge its admission on appeal.”). When an issue has not been properly
preserved for appeal, our review of the issue is limited to whether the alleged
error constitutes obvious error affecting substantial rights. Id. at ¶ 7. “A
substantial right has not been denied unless the violation significantly
prejudiced the defendant.” Id. at ¶ 12.

[¶3] If we assume a discovery violation occurred under N.D.R.Crim.P. 16,
Bradshaw has failed to show how he was significantly prejudiced by the late
disclosure or admission of the redacted video. The redacted version of the video
muted references to sexual acts in a different county and the State had
disclosed the full version of the victim’s interview prior to trial. We conclude
the district court did not abuse its discretion in admitting the evidence of the
redacted video. We affirm the criminal judgment.



                                        1
[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                            2